Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 20200296404 A1).
Re claim 1, Huang discloses a method of processing video data, comprising:
determining whether an affine coding mode is enabled for a conversion between a visual media data of a video and a bitstream of the video (Huang: paragraph [0164], determine whether uni-prediction affine or bi-prediction affine is used);
determining, based on whether the affine coding mode is enabled for the conversion, a first indication for the visual media data, wherein the first indication indicating whether a first coding mode being enabled for the visual media data (Huang: paragraphs [0163]-[0164], for bi-prediction affine, the video coder may be configured to disable prediction refinement with optical flow); and
performing the conversion at least based on the first indication (Huang: paragraph [0009]),
wherein in response to the first indication indicating the first coding mode being enabled, performing the conversion comprises:

applying an optical flow operation to generate final prediction samples for the sub-block by deriving a prediction refinement based on motion vector differences dMvH and/or dMvV, wherein dMvH and dMvV indicate motion vector differences along a horizontal direction and a vertical direction (Huang: paragraph [0164]; paragraph [0028], the video coder may multiply a horizontal component of the spatial gradient information and a horizontal component of the difference motion vector and multiply a vertical component of the spatial gradient information and a vertical component of the difference motion vector to generate refinement information).
Re claim 2, Huang discloses that the first indication is included in the bitstream in a sequence parameter set (SPS) (Huang: paragraph [0048], An encoded video bitstream generally includes a series of values for syntax elements representative of coding decisions (e.g., coding modes) and partitioning of pictures into blocks; paragraph [0064], sequence parameter set (SPS) contains syntax data).
Re claim 3, Huang discloses that the first indication is included in the bitstream for the visual media data in response to a second indication indicating the affine mode being enabled (Huang: paragraph [0048], An encoded video bitstream generally includes a series of values for syntax elements representative of coding decisions (e.g., coding modes) and partitioning of pictures into blocks; paragraph [0064], sequence parameter set (SPS) contains syntax data).
Re claim 4, Huang discloses that the first indication is not included in the bitstream and inferred to indicate the first coding mode being disabled for the visual media data in response to a second indication indicating the affine mode being disabled (Huang: paragraphs [0163]-[0164], for bi-prediction affine, the video coder may be configured to disable prediction refinement with optical flow).
Re claim 5, Huang discloses that the first coding mode is a prediction refinement with optical flow mode (Huang: paragraphs [0163]-[0164], prediction refinement with optical flow).
Re claim 6, Huang discloses that whether the affine coding mode is enabled for the conversion is based on a second indication (Huang: paragraphs [0163]-[0164], for bi-prediction affine, the video coder may be configured to disable prediction refinement with optical flow).
claim 9, Huang discloses that the conversion comprises encoding the visual media data into the bitstream (Huang: paragraph [0009]).
Re claim 10, Huang discloses that the conversion comprises decoding the visual media data from the bitstream (Huang: paragraph [0008]).
Claim 11 recites the corresponding apparatus for implementing the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 11.  Accordingly, claim 11 has been analyzed and rejected with respect to claim 1 above.
Claim 12 has been analyzed and rejected with respect to claim 2 above.
Claim 13 has been analyzed and rejected with respect to claim 3 above.
Claim 14 has been analyzed and rejected with respect to claim 4 above.
Claim 15 has been analyzed and rejected with respect to claim 5 above.
Claim 16 has been analyzed and rejected with respect to claim 6 above.
Claim 18 recites the corresponding non-transitory computer-readable storage medium storing instructions that cause a processor to implement the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 18.  Accordingly, claim 18 has been analyzed and rejected with respect to claim 1 above.
Claim 20 recites a non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method corresponds to the method of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 20.  Accordingly, claim 20 has been analyzed and rejected with respect to claim 1 above.

Allowable Subject Matter
Claims 7, 8, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482